
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



SECURED CONVERTIBLE PROMISSORY NOTE


    Salt Lake City, Utah $2,000,000   November 13, 2001

    FOR VALUE RECEIVED, the undersigned, ALPNET, Inc., a Utah corporation having
its principal place of business at 4460 South Highland Drive, Suite 100, Salt
Lake City, Utah 84124-3543 (the "Maker"), promises to pay to the order of
Arctic Inc., a company organized under the laws of Utah (the "Lender"), the
principal sum in cash of Two Million Dollars ($2,000,000) or such lesser amount
as represents the aggregate unpaid principal amount of all loans made by the
Lender to the Maker from time to time on and after the date hereof as shown on
the schedule attached hereto (which shows the date and amount of and outstanding
principal balance for each loan evidenced by this Note; provided that any
failure of Lender to indicate any loan made hereunder on the scheduled attached
hereto shall not affect the Maker's obligation to repay such loan in full), on
or before May 13, 2002 (the "Maturity Date"), together with interest (computed
on the basis of a 360 day year of twelve 30-day months) on the unpaid balance of
each such loan amount at the rate of 8% per annum from the date hereof. Such
interest shall be payable on the Maturity Date. Interest on any outstanding
principal amounts hereunder shall accrue from and including the date hereof, or
the date of drawdown, if later, to but excluding the Maturity Date. Interest
shall also be payable on any overdue principal and, to the extent permitted by
law, on any overdue interest from their due dates at a rate per annum equal to
10% or, if less, the maximum legal rate of interest, if any (the "Default
Interest"). Amounts repaid hereunder may not be reborrowed.

    On the date hereof the Maker has borrowed $1,000,000 from the Lender. So
long as no Event of Default (as defined below) shall have occurred and be
continuing (or but for the passage of time or notice or both would have occurred
and be continuing), the Lender upon a written request from Maker may, in its
absolute and sole discretion, lend to Maker up to an additional $1,000,000 on
and after the date hereof, which further loan Lender will note on the scheduled
attached hereto. The Maker shall have the right, at any time, or from time to
time, upon giving Lender 5 days notice, to prepay the whole or any part of the
balance of the principal then unpaid under this Note with interest at the
aforesaid rate up to the date of prepayment or to prepay any part of the
interest. Any such prepayment may be made without premium or penalty.

    In the event that any taxes shall become payable in respect of any sum
payable to the Lender hereunder (i) the sum payable by the Maker shall be
increased as may be necessary so that after making all required deductions or
payments the Lender receives an amount equal to the sum it would have received
had no such deductions or payments been made, (ii) the Maker shall make and be
responsible for such deductions or payments, (iii) the Maker shall pay the full
amount deducted or paid to the relevant taxation authority and (iv) the Maker
shall forward to the Lender the official tax receipts. In addition, the Maker
shall indemnify the Lender for any additional taxes other than taxes on general
income of the Lender paid by the Lender, or any liability (including penalties
and interest) arising therefrom or with respect thereto, whether or not such
additional taxes were correctly or legally asserted.

    Pursuant to the terms of a Security and Pledge Agreement (the "Security
Agreement") of even date herewith between the Maker, and the Lender (as such
agreement may be amended or modified from time to time, the "Security
Agreement"), the Lender has been granted a security interest in all of the
capital stock of Maker's wholly-owned subsidiary ALPNET Canada Inc., a Quebec
corporation ("ALPNET Canada"), to secure the payment of all of Maker's
obligations under this Note (the "Note Obligations").

    Any one or more of the following events (hereinafter referred to as "Events
of Default") which shall have occurred and be continuing shall be an Event of
Default: (a) if payment of any principal amount due under this Note is not paid
on or before the date such amount is due, or if Maker, for any reason, shall
default or be in default with respect to any other indebtedness or financial
obligation owing to Lender; or (b) if payment of any accrued interest on this
Note or any other sums due under this Note (whether at maturity or by
acceleration or otherwise) is not paid on or before the date such amount is due;
(c) if default shall be made in the material performance or observance of any
covenant, agreement or provision to be performed or observed by Maker under this
Note, any other instrument or document evidencing indebtedness or financial
obligations owing by Maker to Lender or the Security Agreement or any default
shall be made in the material performance or observance of any covenant,
agreement or provision to be performed or observed by Maker under any agreement
between Maker and Lender or its affiliates and if such default is not cured
within forty-five (45) days after Maker first learns of such default (whether
from notice by Lender or otherwise) or if any representation or warranty made by
Maker under any of the foregoing shall not have been materially true and correct
when made; (d) a sale of all or any substantial part of the assets or capital
stock (including without limitation any assets or operations or subsidiaries
which were associated with or otherwise comprised at least 10% of the revenues
of the Maker in the immediately preceding fiscal year) of Maker or its
subsidiaries to any person or entity other than Lender or an affiliate of
Lender, or upon a merger, consolidation, share exchange or other business
combinations involving Maker or any person shall have commenced a tender offer
for any shares of the Maker which tender offer is agreed, consented to or
approved by the Maker or if Maker shall enter into any agreement related to the
foregoing; (e) if Maker shall (i) admit in writing its inability to pay its
debts as they become due; (ii) file or have filed against it a petition in
bankruptcy or for reorganization or for the adoption of an arrangement under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, or an answer or other pleading admitting or failing to deny the
material allegations of such a petition or seeking, consenting to or acquiescing
in the relief therein provided; (iii) make a general assignment for the benefit
of its creditors; (iv) consent to the appointment of a receiver, trustee,
custodian or other similar official for all or any substantial part of its
property or to the filing of a petition against it under said bankruptcy law;
(v) be adjudicated a bankrupt; (vi) have entered against it a court order
appointing a receiver, trustee, custodian or other similar official for all or
any substantial part of its property, or approving a filing of a petition filed
against it under said bankruptcy law; (vii) allow the assumption of custody or
sequestration by a court of competent jurisdiction of all or any substantial
part of its property; or (viii) permit an attachment to be made on any
substantial part of its property or assets; or (f) fail to pay when due any
indebtedness in excess of $100,000 other than as set forth on Exhibit "A" hereto
so long as such debts are paid in accordance with the terms to be agreed with
such lenders. In an Event of Default then, and in each and every such case,
Lender may declare the principal amount and the then accrued and unpaid interest
thereon under this Note to be immediately due and payable and thereupon, such
amounts shall become so due and payable without presentation, protest or further
demand or notice of any kind, all of which are hereby expressly waived, and
Lender shall be entitled to receive, to the extent lawful, reasonable attorneys'
fees for the collection of all such amounts. Lender may also proceed to enforce
payment of all obligations of Maker and exercise any or all of the rights and
remedies afforded to Lender by the Uniform Commercial Code in effect from time
to time in the State of Utah (or as in effect from time to time in any and all
other applicable jurisdictions), and under the Security Agreement or otherwise.

    Notwithstanding any additional conversion rights set forth in this Note and
subject to the provisions of this paragraph, at any time after the date hereof
after an Event of Default has occurred and is continuing, at the option of the
Lender, $1,000,000 of outstanding principal amount under this Note may be
converted (the "Share Conversion") into the right to acquire all of the issued
and outstanding capital stock of ALPNET Canada (the "Canadian Shares"). Such
option may be exercised by delivery by the Lender to the Maker of written notice
(the "Share Exercise Notice") of the Lender's

intent to exercise its Share Conversion option; provided, however, that,
notwithstanding any prior prepayment notice having been delivered by Maker,
after the date of delivery of the Share Exercise Notice, the Lender shall not be
required to accept any funds tendered in repayment of the outstanding Note
Obligations that would reduce the principal amount outstanding under this Note
to be less than $1,000,000, and any such attempt by the Maker to repay any of
the outstanding Note Obligations shall not affect the Lender's right to
consummate the Share Conversion or the Maker's obligation to pay Default
Interest on such outstanding Note Obligations without the prior written consent
of the Lender whether or not a Share Exercise Notice has been delivered. Upon
delivery of the Share Exercise Notice (the date of such delivery shall be the
"Share Conversion Notice Date"), the Maker shall transfer the Canadian Shares to
the Lender free and clear of all rights, claims, encumbrances, restrictions,
charges or security interests (other than in favor of Lender) in exchange for
the conversion of $1,000,000 of principal under this Note. Upon transfer of the
Canadian Shares pursuant to this paragraph, $1,000,000 of principal due under
this Note shall be cancelled and shall no longer be payable. The Maker shall
take any and all steps necessary or desirable (including the execution and
delivery of any documents or instruments) in order to complete the transfer of
the Canadian Shares as described in this paragraph and for this purpose, the
Maker hereby appoints Lender its attorney-in-fact to execute and deliver any
documents or instruments or to take any and all other action necessary or
desirable to transfer the Canadian Shares (such power of attorney shall be
irrevocable for so long as the Lender has the right to request the Share
Conversion). The Maker shall pay to Lender any accrued and unpaid interest due
as of the Share Conversion Notice Date on the $1,000,000 of principal then being
converted. The Maker will pay all expenses and transfer or other taxes and other
governmental charges that may be imposed with respect to the transfer of the
Canadian Shares upon conversion of the $1,000,000 in aggregate principal amount.
Maker hereby represents and warrants that it owns all of the issued and
outstanding capital stock of ALPNET Canada and that no person (including Maker)
has any right to acquire any capital stock of ALPNET Canada (whether or not by
exercise of any call, option or warrant or by conversion or exercise of
preemptive rights). Maker hereby covenants and agrees not to sell, transfer,
hypothecate, pledge, encumber, grant any security interest in or grant any put,
call, option, warrant or any other right with respect to any capital stock of
ALPNET Canada. Maker further covenants and agrees that it shall not permit
ALPNET Canada to (and shall cause ALPNET Canada not to) issue any capital stock
or any call, option, warrant or other right to acquire any capital stock of
ALPNET Canada or to transfer any of its assets other than in the ordinary course
of business consistent in type and amount with ALPNET Canada's past practice.

    No alteration, amendment or waiver of any provision of this Note, made by
agreement of the holder hereof, shall constitute an alteration, amendment or
waiver of any other provision hereof, or otherwise release or discharge the
liability of the Maker hereof. This Note may not be modified, terminated or
discharged, and no provision hereof may be waived, except by a written agreement
executed by Maker and the holder hereof. To the fullest extent permitted by law,
the Maker hereby waives presentment, demand for payment, notice of protest and
all other notices or demands of any kind respecting this Note.

    Any notice, presentation or demand to or upon Maker in respect of this Note
may be given or made in writing and shall be deemed to be duly given if
delivered personally, or by a nationally recognized overnight courier service to
the address set forth above or, if any other address shall at any time be
designated for this purpose by Maker in writing to Lender, to such other
address.

    ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF
THIS NOTE SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS
OF THE STATE OF UTAH, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF UTAH OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF UTAH. THE MAKER HEREBY IRREVOCABLY

SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR UTAH
STATE COURT SITTING IN SALT LAKE CITY, UTAH IN ANY ACTION OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS NOTE, AND THE MAKER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT. THE MAKER HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE.

    If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

    This Note shall bind Maker and its successors and assigns, and shall inure
to the benefit of Lender and its successors and assigns.

[Signature page to follow.]

    IN WITNESS WHEREOF, Maker has duly executed this Note on the day and year
first above written.

    ALPNET, INC.
 
 
 
      By:        

--------------------------------------------------------------------------------

    Name:     Title:
 
 
 
 

[Signature Page to Secured Convertible Promissory Note]

The following are borrowings and payments under the promissory note of
Alpnet Inc., dated November 13, 2001:

Loan Date
  Amount Borrowed


--------------------------------------------------------------------------------

11/13/01   $ 1,000,000

--------------------------------------------------------------------------------

—      

--------------------------------------------------------------------------------

—      

--------------------------------------------------------------------------------

—      

--------------------------------------------------------------------------------



EXHIBIT A

            Current
Balance Name of Creditor   Location   Description   (in US$)

--------------------------------------------------------------------------------

National Computer Systems Pte Ltd.   US   Services equipment and software
related to ALPNETXchange   $236,000
(Note 1)

--------------------------------------------------------------------------------

Xceed, Inc.   US   Services related to ALPNETXchange   $164,587
(Note 2)

--------------------------------------------------------------------------------

KeyBank National Associates   US   Reduction in Bank Line due to reduce level of
US A/R at 9/30/01   $313,570
(Note 3)

--------------------------------------------------------------------------------

Roevin Management Services Limited   UK   Services as supplier   $114,600
(Note 4)

--------------------------------------------------------------------------------

Roevin Management Services Limited   NL   Services as supplier   $163,910
(Note 4)

--------------------------------------------------------------------------------

Aberdeen Celexa Property Investors Ltd   UK   Rent — Croydon facility   $109,180
(Note 4)

--------------------------------------------------------------------------------

Koninklijke Machine Fabriek Stork BV   NL   Rent — Henglo facility   $109,398
(Note 4)

--------------------------------------------------------------------------------

Payment Terms
Note 1:    Payments — $78,645 each June 1st, September 1st, December 1st
(Amounts payable in Singapore $ — currency ex. Rate $0.5469)

Note 2:    Payments — August 1st, $100,000 — September 1st, $64,587

Note 3: Due October 15th

Note 4: Making payments as funds available





QuickLinks


Exhibit 10.1



SECURED CONVERTIBLE PROMISSORY NOTE
